706 N.W.2d 743 (2005)
FEYZ v. MERCY MEMORIAL HOSP.
No. 128059.
Supreme Court of Michigan.
December 16, 2005.
Application for leave to appeal.
SC: 128059, COA: 246259.
On order of the Court, the application for leave to appeal the January 13, 2005 judgment of the Court of Appeals is considered, and it is GRANTED. Michigan Health and Hospital Association's motion for leave to file brief amicus curiae is GRANTED. The Michigan State Medical Society and the Michigan Osteopathic Association are invited to submit briefs amicus curiae. Other persons or groups interested in the determination of the questions presented in this case may move the Court for permission to file briefs amicus curiae.